Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 3/10/2022.
No claims have been amended.
Claims 1-11 have been cancelled.
Claims 12-15 have been added.
Claims 12-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process or method and will be considered under the appropriate 35 USC § 101 analysis.
Claim 12 recites verifying data entered into an account with additional evidence entered into account.  The limitations of providing a plurality of accounts, managing scores, prompting and entering user data (including activities, evidence, and opportunity participation/acceptance), authenticating data, designating data with the verification outcome, appending data to a score and/or updating a score with additional data, providing discounts (including the steps for identifying the discounts), and providing administrator accounts (with administrator privileges such as reject/approve), as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people (including social activities). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as calculating scores based and verifying evidence of activities performed. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using PC devices and/or servers to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, displaying, and analyzing data).
– A social network system. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than host the members who interact with the system and their data.
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites further elements related to determining the score.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Claim 13 also recites further elements related to system settings and modifying those settings.  These elements would also fall under the above analysis as part of both the managing of personal behavior or relationships or interactions between people (the abstract idea of certain methods of organizing human activity) and the performance of concepts performed in the human mind (the abstract idea of mental processes).  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Claim 13 also recites further elements related to selecting accounts to perform verifications.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because these account selection criteria do not significantly affect the processing of the claimed invention.  
The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 13 is ineligible.
Claim 14 recites further elements related to selecting accounts to perform verifications.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because these account selection criteria do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 14 is ineligible.
Claim 15 recites further elements related to the use of social networks and transmitting data among or between them (including notifications).  These elements would also fall under the above analysis as part of the use of a social network used to tie the claims to a particular technological environment.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 15 is ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 12-15, the claims use the term “predefined account”.  This term is not described or defined in the disclosure as originally filed.  It appears that this term has been used in place of the previously used term “arbitrary account”, therefore, for present consideration of the claims, it will be assumed that “arbitrary account” and “predefined account” refer to the same concepts (“wherein the arbitrary account is any account from the plurality of user accounts”, Applicant’s specification, page 4).  Additional evidence of the intention of these terms to be interchangeable includes the use of “arbitrary” (rather than “predefined”) throughout Applicant’s filed remarks.  Applicant is advised that, should it be shown that these terms have different meanings, it could result in additional 35 USC § 112 rejections and/or shift of invention (which in return may be considered a non-complaint response).  Applicant should make clear on the record whether or not these terms have the same or different meanings. Even if Applicant agrees that they are the same, it should be made clear on the record in order to avoid additional rejections and/or non-compliance issues that may be applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14. And 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano (Pub. No. US 2008/0288277 A1) in view of Abhyanker (Pub. No. US 2015/0019328 A1) in further view of Kong et al. (CA 2736282 A1) in further view of Moniz et al. (US 2019/0005552 A1).
In regards to Claim 12, Fasciano discloses:
A method of implementing a social network for character testing and rewarding social service comprises:
providing user accounts, wherein the user accounts are managed by at least one remote server; wherein the user accounts are associated with a corresponding personal computing (PC) device; ([0005], shows the method/system based on a social network made up of a plurality of user accounts (this aspect is also discussed in detail repeatedly throughout the entire reference); Figure 3; [0050], shows a plurality of personal devices connected to a remote server over a network (see also [0045]; [0046]; [0089]))
managing a social-service score for the user accounts with the at least one remote server; ([0044], “karma score” is equivalent to "user weight values"; [0059]; [0077], further examples of the social-service score including charity-related activities (these aspect of weights/scores related to charitable activities is also discussed in detail repeatedly throughout the entire reference); Figure 3; [0045]; [0046]; [0050]; [0089], social networks, remote servers, etc., as described above)
prompting the user accounts to enter a service activity through the corresponding PC device; ([0059]; [0075], user accounts may enter service activities ("In 1990, John and I entered a bicycle ride to support AIDS research.", “…facts such as…activities…”))
prompting a predefined account to enter at least one service evidence for the service activity through the corresponding PC device; ([0059]; [0075]; user accounts may enter service activities and may enter verifications for the facts they posted; [0076], further discusses the ability of entities that post activities to also perform verification, verification can be performed by “…any other person or entity…” which would include the entity providing the fact/verification in [0075] (which can also be a member or account on the social network); [0068]; [0067], further examples of testimonials and feedback)  
Examiner’s Note: If the service activity being entered by an “arbitrary” account (now labelled “predefined”, see 35 USC § 112(a) rejection, above) requires the arbitrary account to enter a service evidence and an arbitrary account is “any account from the plurality of user accounts”, then every occurrence of “prompting the user accounts to enter a service activity through the corresponding PC device” would result in (D) because each user account that entered a service activity would automatically be an “arbitrary” account and be required to enter a service evidence (based on the language of (C) and (D)).  Therefore, the conditional language of this element is moot/irrelevant and the term “arbitrary” is a label that merely represents non-functional descriptive material that is provided no patentable weight.  Based on the claim language, “arbitrary account” and “user account” are interchangeable terms with no differentiation. Although this material has been removed from the claims, the definitions of the account types still appear in the specification (see at least the bottom of page 4).  Removal of this material form the claim language has not altered the scope of the claims in view of the specification and the failure to differentiate the applied labels (“arbitrary” versus “predetermined”, as discussed above).
designating the service activity as at least one verified service activity with the at least one remote server, if the service activity is verified by the service evidence during the authentication process; ([0076], verified facts are identified as such in the system to other viewers) 
appending the verified service activity into the social-service score of the predefined account with the at least one remote server; ([0075], “A verified fact may boost a user's user weight value…”)
Fasciano discloses the use of social networking resources (such as an administrator of the social network) for authentication services of user/account data (including services and evidence) ([0076], Note that Applicants depending claim 2 indicates that an administrator can perform these activities in conjunction with a server)).  Fasciano does not explicitly disclose that the remote server associated with the social network is used for the verification services, but Abhyanker teaches:
executing an authentication process for the service activity with the at least one remote server to verify [user account data]; ([0164]; [0167], uses a server to verify user information “… in the online neighborhood social network…”)
It would have been obvious to one of ordinary skill in the as of the effective filing date of the claimed invention to have further modified the system of Fasciano so as to have included executing an authentication process for the service activity with the at least one remote server to verify [user account data], as taught by Abhyanker.
Fasciano discloses a “base” method/system in which administrators for a system verify data for social network members and wherein the social network is associated with a server, as shown above.  Abhyanker teaches a comparable method/system in which administrators for a system verify data for social network members, as shown above.  Abhyanker also teaches an embodiment in which an authentication process for the service activity is executed with the remote server in order to verify [user account data], as shown above.  One of ordinary skill in the art would have recognized the adaptation of executing an authentication process for the service activity with the at least one remote server to verify [user account data] to Fasciano could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
providing at least one administrator account managed by the at least one remote server, wherein the administrator account is associated with an administrator PC device; ([0075]; [0076],  user entered evidence can be verified by an administrator of the social network)
providing a user-inputted evidence as the service evidence; ([0075]; [0076])
relaying the user-inputted evidence from the at least one remote server to the administrator PC device while executing the authentication process for the service activity with the remote server to verify the service activity with the service evidence; ([0075]; [0076])
displaying the user-inputted evidence with the administrator PC device; ([0075]; [0076])
if the user-inputted evidence is approved [i.e. verified] by the administrator account, then designating the service activity as at least one verified service activity with the remote server 
Fasciano/Abhyanker discloses the use of an administrator for verifying the user data and what occurs when a verification is made, as described above.  Fasciano/Abhyanker does not explicitly disclose that the evidence is “approved” or “rejected” during the verification process.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date that the approval or rejection of evidence would be part of the verification process in Fasciano/Abhyanker.  The Administrator is selected to perform the verification (this would indicate a prompt) and it would be obvious that the result of the verification would either be verified or not verified.  Since the verification s performed in view of the evidence provided, the verification of data would indicate that the evidence was accepted and a failure to verify would indicate that the evidence was rejected (such as the evidence was not convincing).  Therefore, in order to perform the verification, the administrator would be required to either accept the evidence as convincing or reject it as not convincing.  Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fasciano/Abhyanker so as to have included prompting the administrator account to approve or reject the user-inputted evidence because it would merely describe what is already occurring.
Fasciano/Abhyanker  discloses the above method for providing users with a social-service scores based on content provided thorough the social network, however, Fasciano/Abhyanker  does not explicitly disclose identifying and providing service opportunities, but Kong teaches:
providing a plurality of service opportunities stored in the remote server, wherein each service opportunity is associated with a minimum social-service score; (page 5, lines 16-17, “The rewards may comprise providing a user with wares, services or opportunities.”; Abstract, “…identifying leaders for charitable and social justice campaigns…determine a level of a user based upon a weighting of one or more criteria indicative of the user's leadership potential for charitable and social justice campaigns, and provide the user with one or more rewards in the social network based upon the level…”; .page 59, lines 27-30, “The weighting of criteria can be performed based upon any weighting scheme known in the art. For example, one or more of the criteria could be compared against one or more predetermined thresholds and the degree to which the criteria exceeds these thresholds…”)
comparing the social-service score of the predefined account to the minimum social-service score of each service opportunity with the at least one remote server after appending the verified service activity into the social-service score of the predefined account with the at least one remote server, to identify at least one qualifying opportunity from the plurality of service opportunities, wherein the social- service score of the predefined account is greater than or equal to the minimum social-service score of the qualifying opportunity; (page 5, lines 16-17; Abstract; page 59, lines 27-30, as described above)
 prompting the predefined account to participate in the qualifying opportunity through the corresponding PC device (page 5, lines 16-17; Abstract; .page 59, lines 27-30, as described above, prompts for opportunities provided to users are provided through their computing devices)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fasciano/Abhyanker  so as to have included the above steps for identifying and providing service opportunities to users, as taught by Kong in order to provide additional motivation and incentives for promoting user participation (Fasciano, Abstract, “…encouraging charitable donations by individuals who are members of a social network…”; Kong, Abstract). 
Fasciano/Abhyanker  discloses the above method for providing users with a social-service scores based on content provided thorough the social network, however, Fascioano/Abhyanker  does not explicitly disclose identifying and providing discounts, but Moniz teaches:
providing a plurality of business discounts stored in the at least one remote server, wherein each business discount includes a minimum social-service score; ([0037], a content provider is provided a coupon (discount, see [0006]), the discount provided based on the score exceeding a minimum score (“threshold”); [0050], determines discounts form multiple advertisers for recommending to content providers)
comparing the social-service score of the predefined account to the minimum social-service score of each business discount with the at least one remote server after appending the verified service activity into the social-service score of the predefined account with the at least one remote server, to identify at least one qualifying business discount from the plurality of business discounts, wherein the social-service score of the predefined account is greater than or equal to the minimum social-service score of the qualifying business discount; ([0037], a content provider is provided a coupon (discount, see[0006]), the discount provided based on the score exceeding a minimum score (“threshold”); [0050], determines discounts form multiple advertisers for recommending to content providers (note that the manner in which the advertisers are selected is not being relied, but the fact that it discloses that multiple advertisers are evaluated, the threshold for determining which coupons to provide to content providers is discussed above))
prompting the predefined account to accept the qualifying business discount through the corresponding PC device; (Abstract, the content provider can be encouraged to perform the content action in order to receive the coupon)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fascioano/Abhyanker/Kong so as to have included the above steps for identifying and providing discounts to users, as taught by Moniz in order to provide additional motivation and incentives for promoting user participation (Fasciano, Abstract, “…encouraging charitable donations by individuals who are members of a social network…”; Moniz, Abstract, “…encourage the content provider to perform the action…”). 
In regards to Claim 14, Fasciano discloses:
prompting the predefined account to select [an account]with the corresponding PC device when executing the authentication process for the service activity with the remote server to verify the service activity with the service evidence; sending a verification request for the service activity of the predefined account from the remote server to the [account], if the [account]is selected by the predefined account; if the verification request is confirmed by the [account], then designating the service activity as at least one verified service activity with the at least one remote server ([0075]; [0076], user entered evidence can be verified by an administrator of the social network, user can request verification form “any other person or entity” (which would include other son the social network, as previously noted, this claim is equivalent to the elements of Claim 13 (below) with the exception of “trustworthy contact information” replacing “verifier account”)
Fascioano/Abhyanker/Kong/Moniz does not explicitly disclose that a selection of a “trustworthy contact information” is selected.  However, it would have been obvious to one of ordinary skill in the art as of the effective filing date to have included the ability to select trustworthy contact information for requesting verifications of facts.  As the accounts of Fasciano include contact information, this information would be used in the same manner as selecting an account.  One of ordinary skill in the art would understand that when selecting contact information for these purposes, it would be preferable to select known trustworthy rather than to select contact information is untrustworthy or who’s trustworthiness is unknown.  Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fascioano/Abhyanker/Kong/Moniz so as to have included selecting a trustworthy contact information when selecting a verifier in order to ensure the trustworthiness of the verifier ([0077]; [0096]). 
In regards to Claim 15, Fasciano discloses:
providing a social network hosted by the at least one remote server, wherein the user accounts interact amongst each other through the social network, and wherein the user accounts interact with a plurality of preferred accounts from the user accounts; ([0003]; [0007])
generating an update notification for the social-service score of the predefined account with the at least one remote server after appending the verified service activity into the social-service score of the predefined account with the at least one remote server; ([0096], “…a user may export his or her calculated user weight value to any email, web page, advertisement, message board, blog, or any other electronic medium, simply by exporting computer code containing the user's weight value information into such medium…a "Karma Tag," which allows the user to inform others outside the social network…” (this would be outside the social network used in the reference), the reference specifies “any other electronic media” (including web pages, blogs, etc.) which would be recognized as items that can be representative of social networks))
displaying the update notification through the social network to each preferred account; ([0096], as described above)
providing an external social network hosted by at least one external server, wherein the predefined account is associated with a secondary account on the external social network; ([0096], “…a user may export his or her calculated user weight value to any email, web page, advertisement, message board, blog, or any other electronic medium, simply by exporting computer code containing the user's weight value information into such medium…a "Karma Tag," which allows the user to inform others outside the social network…” (this would be outside the social network used in the reference), the reference specifies “any other electronic media” (including web pages, blogs, etc.) which would be recognized as items that can be representative of social networks))
relaying the social-service score of the predefined account from the at least one remote server to the external server during managing the social-service score for each user account with the at least one remote server; ([0096], as described above)
displaying the social-service score of the predefined account with the secondary account through the external social network ([0096], as described above)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasciano in view of Abhyanker in further view of Kong in further view of Moniz in further view of Chrapko et al. (US 2017/0293873 A1).
In regards to Claim 13, Fasciano discloses:
providing a scoring system hosted on the at least one remote server; and
recalculating the social-service score of the predefined account in accordance with the scoring system during appending the verified service activity into the social- service score of the predefined account with the remote server;  ([0044], “karma score” is equivalent to "user weight values"; [0063], shows user weights being recalculated by on activity and shows relationships between user accounts (a user’s weight can be effected by the weights/activities of other users in the network; [0076], verified facts effect a user’s weight/score; [0059]; [0077], etc., further examples of weights/scores, further examples of the social-service score including charity-related activities (these aspect of weights/scores related to charitable activities is also discussed in detail repeatedly throughout the entire reference))
prompting the predefined account to select a verifier account from the user accounts with the corresponding PC device when executing the authentication process for the service activity with the remote server to verify the service activity with the service evidence; prompting the verifier account to vouch for the service activity of the predefined account as the service evidence with the corresponding PC device, if the verifier account is selected by the predefined account; if the service activity of the predefined account is vouched by the verifier account, then designating the service activity as at least one verified service activity with the remote server ([0075]; [0076], user entered evidence can be verified by an administrator of the social network, user can request verification form “any other person or entity” (which would include other son the social network))
Fascioano/Abhyanker/Kong//Moniz discloses the above method for providing users with a social-service scores based on content provided thorough the social network, including an administrator account with access to the social networking system.  Fascioano/Abhyanker/Kong//Moniz does not explicitly disclose, but Chrapko teaches:
wherein the scoring system is configured with a plurality of preset settings; (at least [0121], shows an administrator account having the ability to modify settings that affect the score of users (modifiable settings would have attributes applied in order to modified, indicating a “preset” attribute prior to the modification); see also [0011]; 0012]; [00187])
providing the scoring system with a plurality of modifiable settings; (at least [0121], shows an administrator account having the ability to modify settings that affect the score of users (modifiable settings would have attributes applied in order to modified, indicating a “preset” attribute prior to the modification))
prompting the administrator account to select at least one predefined setting from the plurality of modifiable settings through the administrator PC device; (at least [0121], shows an administrator modifying one or more settings)
relaying an adjustment for the specific setting from the administrator PC device to the at least one remote server, if the specific setting is selected by the administrator account; (at least [0121], shows an administrator modifying one or more settings that are stored in the system (database, server))
applying the adjustment of the specific setting to the scoring system with the at least one remote server; (at least [0121], shows an administrator modifying one or more settings that are stored in the system (database, server))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Fascioano/Abhyanker/Kong//Moniz so as to have included the above elements for allowing and administrator account to adjust settings, as taught by Chrapko in order to ensure that the trustworthiness of a user is properly determined (Chrapko, Abstract, [0121]; Fasciano, [0077]; [0096]). 

Response to Arguments
Applicant’s arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant argues that the claimed invention is significantly more than the abstract ideas because it uses the additional elements of a social network in conjunction with personal computing devices and servers.  Applicant additionally argues that it would be impossible to implement the social network without these devices.  First, Applicant fails to provide any arguments or evidence showing that the servers, PC deceives, and/or social network are more than generic and/or general-purpose computers used to implement the method.  The activities performed by the claimed invention are not tied to the technology and could be performed outside of the computer system.  Applicant has not demonstrated otherwise.  The additional elements used in the claims are merely tools for implementing the claimed inventions.  Second, Applicant’s use of the social network in Applicant’s claim is merely recited as a social network used to host and transfer data.  The network is recited in a generic manner and simply describes how a social network is known to be used.  Applicant did not invent “social networks” and the claims merely recites the use of them for social network typical activities.  Therefore, whether or not a social network could be performed without servers is not relevant to Applicant’s claimed invention.  How the social networks are implemented and function is outside of the scope of Applicant’s claimed invention.
II. Rejection of Claims under 35 U.S.C. §112:
The previous 112 rejections were removed in view of Applicant’s amendments.
III. Rejection of Claims under 35 U.S.C. §103:
Applicant argues that Fasciano uses a “comment based system” and that Applicant’s claims are not based on other user’s opinions.  However, the “opinions” in Fasciano can be used for verification (assuming this is the “fact checking” to which Applicant refers).  It is unclear how Applicant is mapping the prior art to the claims.  For example, the process for the alleged “fact checking” as described by the claims (i.e. verification) does not show that the use of “opinion” information cannot be used for this evidence and verification (as described  in Fasciano).  It appears that Applicant is reading additional limitations, interpretation, and/or intended use into the claims that are not covered by the current claim language.  As an additional example, Applicant argues that the social service score of the claims is different from the reputation score of Fasciano.  Applicant does not make clear how/why these scores cannot provide the same results and information.  Applicant is reminded that the prior art is not necessarily required to be drawn to the same types of data or usage in order to be applicable to the claims, if the prior art reads on the claim processes and can conceivably be used for those same types of data or usage.  In other words, merely because the prior art does not explicitly sate that the system/method is used for “social services” or “charity” does not inherently preclude it from being applicable to the claimed process (although it is noted that Examiner selected at least some prior art that does specifically address charitable and/or social service activities).  The social service score used in the claims can be interpreted as a form of reputation and the systems/methods of the prior art can be applied to information regarding charity and social service activities and the resulting score can be used in a manner similar to Applicant’s claims.  It is unclear whether or not Applicant is arguing that the score are different merely because they are given different names/labels or intend for specific types of data, rather than clearly explaining how/why they would be different and distinct.
Applicant argues that the prior art does not show PC devices associated with users that are used to input the data.  However, at least Fasciano shows users using personal devices for creating accounts, interacting with accounts, entering data, etc. (see [0050], Figure 3,etc.).  One of ordinary skill in the art would understand that these personal devices would be associated with a user and used to input any data.  It is not clear how Applicant believes that users in Fasciano would input data if they do not use the PC devices. Additionally, it appears that Applicant is again reading additional limitations into the claims regarding what the association between the user and PC devices include.  For example, Applicant states “This tethering of a PC device to the social network distinguishes the method of input for service activities in the present invention from Fasciano’s users.”.  However, this is not relevant to the claims.  The claims merely state that accounts are associated with PC devices, but that association is not used for any purposes throughout he claims.  “Associated” is read under broadest reasonable interpretation and, based on the claim language, would not necessarily indicate any type of “tethering” or use of the association in the verification ,score determination, etc.
Applicant argues that Fasciano uses data such as colleges attended to verify a user’s identity.  Fasciano is used to verify users’ charitable activities.  Simply because Fasciano can additionally verify a user’s identity as part of that process does not render it incapable of performing the claimed invention.  Applicant appears to be selecting specific attributes of Fasciano while ignoring others (such as, but not limited to, those cited in the rejections).  Applicant should review the reference as a whole.
Applicant’s remaining arguments are improper for similar reasons to those example provided above.  Applicant’s “evidence” repeatedly consists of the following types:
- arguing non-functional material or intended use, such as arguing that the system method is different because it describes different intended purpose, environment, and/or data types rather than providing evidence that the systems/methods cannot perform the same functions and processes and/or arguing that data is different because it uses a different name/label;
- using a different interpretation than Examiner, but not providing evidence that Examiner’s interpretation is not applicable;
- reading limitations into the claims that are not covered by the claim language, whether it is from the specification or additional limitations assumed by Applicant’s interpretation and/or intended use;
- not analyzing the reference as a whole, such as selecting specific material in the reference while ignoring other relevant material.
The reaming remarks include similar issues to those explained above and are subject to similar explanations provided above.  Since the remarks are based on those types of arguments, it often makes them confusing and unclear and therefore it would be difficult to respond to each one individually without merely repeating the above explanations and/or repeating the claim rejections. Additionally, Applicant use piecemeal analysis on some material, such as arguing that certain references do not disclose specific material for which other references were applied.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 1, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629